Citation Nr: 0405294	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  97-18 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to special monthly pension on account of the need 
for aid and attendance or being housebound.  


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1953.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a December 1996 and later rating decisions of the 
New York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

This case was previously before the Board in July 1998.  At 
that time, it was remanded for further development of the 
evidence.  The case was returned to the Board in December 
2002, when additional development was ordered.  The case was 
then remanded to insure due process in June 2003.  


FINDINGS OF FACT


1.	The veteran has been rated permanently and totally 
disabled for pension purposes.  

2.	The veteran's disabilities are as follows: degenerative 
joint disease of the lumbosacral spine, rated 40 percent 
disabling; degenerative joint disease of the cervical 
spine, rated 20 percent disabling; atrophy of the 
intrinsic muscles of the left hand, rated 10 percent 
disabling; atrophy of the intrinsic muscles of the right 
hand, rated 10 percent disabling; moderate varicose veins 
of both lower extremities, rated 10 percent disabling; and 
limitation of motion of each shoulder, rated 
noncompensable.  

3.	The veteran is not so incapacitated by his disabilities 
that he is rendered incapable of administering to his own 
needs.  

4.	The veteran's disabilities do not meet the percentage 
requirements for housebound benefits.  

5.	The veteran's disabilities doe not substantially confine 
him to his dwelling or the immediate premises.  


CONCLUSION OF LAW

The criteria for special monthly pension, on account of a 
need for regular aid and attendance of another person or on 
account of being housebound have not been met.  38 U.S.C.A. 
§§ 1502, 1521 (West 2001); 38 C.F.R. §§ 3.351, 3.352 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000). See, 38 
U.S.C.A. §§ 5102, 5103, 5103, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).  

In this regard the RO notified the appellant of the 
requirements necessary to establish his claim in the 
statement of the case and supplemental statements of the 
case.  In addition, the veteran was furnished a letter in 
April 2002 that provided notification of the information and 
medical evidence necessary to substantiate this claim, the 
information and evidence that VA would seek to provide, and 
the information and evidence the appellant was expected to 
provide.  In addition, the RO asked the appellant to submit 
any evidence in (his/her) possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
3.159(b) (2003); Quartuccio v. Principi 16 Vet. App. 183 
(2002).  

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded a VA examination during the course of this 
claim and had the opportunity for a hearing on appeal.  The 
initial denial of service connection was made in 1996, prior 
to the enactment of the VCAA.  Thus, under the circumstances 
in this case, VA has satisfied its duties to notify and 
assist the veteran, and adjudication of this appeal poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

The veteran is seeking additional pension benefits on account 
of the need for the aid and attendance of another, or being 
housebound.  The record shows that the veteran was awarded 
pension benefits in 1992.  The most recent disability rating 
of record lists his disabilities as follows: degenerative 
joint disease of the lumbosacral spine, rated 40 percent 
disabling; degenerative joint disease of the cervical spine, 
rated 20 percent disabling; atrophy of the intrinsic muscles 
of the left hand, rated 10 percent disabling; atrophy of the 
intrinsic muscles of the right hand, rated 10 percent 
disabling; moderate varicose veins of both lower extremities, 
rated 10 percent disabling; and limitation of motion of each 
shoulder, rated noncompensable.

An examination of the veteran's neck was conducted by VA in 
February 1997.  At that time, the veteran reported a history 
of neck and back injury in 1971 while performing heavy 
lifting.  He had complaints of chronic neck and low back 
pain, with occasional radiation to both upper extremities and 
lower extremities.  He was able to ambulate without assistive 
devices indoors, and used a straight cane outdoors for short 
distance.  Objectively, the veteran was able to ambulate with 
and without a straight cane and was able to take a few steps 
on his heels and toes.  There was tenderness on palpation at 
the cervical paraspinals, bilaterally.  There was limited 
cervical spine extension to neutral and bilateral lateral 
rotation to 25 degrees secondary to pain.  There was limited 
bilateral shoulder flexion/extension to 165 degrees, with 
pain.  There was some atrophy of the intrinsic muscles of the 
hands.  Muscle power in both upper extremities was in the 
"G- to G range."  Cervical spine extension was limited to 
neutral and bilateral lateral rotation was limited to 25 
degrees.  There was no deformity.  X-ray studies of the 
cervical spine showed small spurs.  The diagnosis was 
degenerative joint disease of the cervical spine, rule out 
radiculopathy.  

A neurologic evaluation was also conducted by VA in February 
1997.  At that time, the veteran complained of pain radiating 
into both arms and legs.  Sleep was impaired secondary to 
this pain.  Upper extremity weakness was found to be 4/5 in 
each upper extremity, with positive atrophy of the 
intrinsics.  The legs were found to be 4+/5, bilaterally.  
The veteran had full range of motion of the cervical and 
lumbo-sacral spine.  Deep tendon reflexes were noted to be 2 
at each biceps, supinators, triceps, knee jerk and ankle 
jerk.  The veteran walked with a cane secondary to weakness.  
The diagnosis was cervical spondylosis and possible lumbar 
spondylosis as well as bilateral upper extremities and lower 
extremities radiculopathy and weakness.  

An examination of the veteran's spine was also conducted in 
February 1997.  At that time, paraspinal tenderness on 
palpation of both thoracic and lumbo-sacral spinal muscles 
was noted.  Straight leg raising was negative bilaterally.  
Romberg's sign was mildly positive.  Muscle power in both 
lower extremities was in the G range.  Bilateral lower 
extremity varicose veins was noted.  There were no postural 
abnormalities or fixed deformity.  Range of motion of the 
lumbar spine was forward flexion to 45 degrees, backward 
extension to 10 degrees, left and right lateral flexion to 15 
degrees, left and right rotation to 20 degrees.  Pain on 
motion in all planes was noted.  X-ray studies showed 
calcification of the paraspinal ligaments of the thoracic 
spine, and spurs noted in the lumbosacral spine.  The 
diagnoses were degenerative joint disease of the spine; 
calcification of the thoracic paraspinal ligaments; and left 
sacro-iliac nodule of no clinical significance.  

An examination for the purpose of determining aid and 
attendance benefits, or being housebound, was conducted by VA 
in September 1998.  At that time, the veteran's past medical 
history included cervical and lumbar spondylosis, with 
bilateral upper and lower extremity radiculopathy, chronic 
low back pain, upper and lower extremity weakness and pain.  
The veteran had no history of coronary artery disease, 
diabetes mellitus, hypertension, renal , or pulmonary 
disease.  The veteran came in a taxi with an attendant.  
There was no bowel or bladder dysfunction.  There was 
unsteadiness with walking.  The veteran stayed in his 
apartment.  He walked with a cane.  Motor skills in the upper 
extremities was 4/5 in the upper extremities.  Motor skills 
of the lower extremities was also 4/5.  There was full range 
of motion.  The veteran was able to walk 1 block unassisted, 
but with a cane.  The diagnoses were cervical radiculopathy 
and lumbar radiculopathy.  The examiner rendered an opinion 
that the veteran was housebound and needed aid and attendance 
for grocery shopping, apartment cleaning, cooking, and 
assistance getting dressed in the morning.  

An examination was conducted by VA in November 2001.  At that 
time, the veteran complained of low back pain that radiated 
down the lower extremities to the feet.  He also complained 
of neck pain, with constant numbness and tingling in the 
hands.  There was no bladder/bowel dysfunction and no 
complaints of chest pain or shortness of breath.  His 
activity was limited to less than one block because of low 
back pain.  He had had a home attendant for the past 5 to 7 
years, with help shopping, doing the laundry, cleaning and 
cooking.  It was noted that the veteran came to the 
examination by himself.  He was not hospitalized or 
bedridden.  His best corrected vision was better than 5/200.  
He was capable of managing his benefit payments.  Most days, 
he stayed in his apartment.  Neurologic evaluation showed 
normal cranial nerves, normal sensation, normal deep tendon 
reflexes, normal gait, and negative straight leg raising 
evaluation.  There was no restriction of the upper or lower 
extremities, and no limitation of the spine.  There was no 
deformity of the thoracic spine that interfered with 
breathing.  The veteran had a normal gait and could walk 
without assistance for less than one block.  He used a cane 
and walker at home.  X-ray studies of the cervical spine 
showed multiple ill defined densities in the vertebral 
bodies, with the disc spaces and neuroforamen normal.  
Studies of the lumbar spine were normal, with ill defined 
lucencies note in the sacrum and sacroiliac joints.  The 
diagnoses were cervical radiculopathy, lumbar radiculopathy 
and multiple spine lucencies that needed follow-up 
evaluation.  A January 2002 consultation shows that the 
veteran was to obtain copies of the X-ray studies and would 
follow-up with his private physician.  

An examination to determine the need for the aid and 
attendance of another, or housebound status, was scheduled 
for April 2003.  The veteran failed to report for the 
examination.  

A veteran is considered in need of regular aid and attendance 
if he is a patient in a nursing home due to mental or 
physical incapacity, or is helpless or blind, or so nearly 
helpless or blind, as to need the aid and attendance of 
another person.  38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351.

Basic criteria for regular aid and attendance and permanently 
bedridden.  The following will be accorded consideration in 
determining the need for regular aid and attendance: 
inability of claimant to dress or undress himself (herself), 
or to keep himself (herself) ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will 
not include the adjustment of appliances which normal persons 
would be unable to adjust without aid, such as supports, 
belts, lacing at the back, etc.); inability of claimant to 
feed himself (herself) through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
or her daily environment.  "Bedridden" will be a proper basis 
for the determination.  For the purpose of this paragraph 
"bedridden" will be that condition which, through its 
essential character, actually requires that the claimant 
remain in bed.  The fact that claimant has voluntarily taken 
to bed or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice.  

It is not required that all of the disabling conditions 
enumerated in this paragraph be found to exist before a 
favorable rating may be made.  The particular personal 
functions which the veteran is unable to perform should be 
considered in connection with his or her condition as a 
whole.  It is only necessary that the evidence establish that 
the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him or her to be in bed.  They must be based on 
the actual requirement of personal assistance from others.  
38 C.F.R. § 3.352(a).

As the veteran has been awarded a permanent and total 
disability rating for pension purposes, it is recognized that 
he is significantly disabled.  Nevertheless, the extensive 
evidence of record fails to show that he is now so disabled 
as to qualify for special monthly pension on the basis of the 
need for regular aid and attendance under present criteria.  

It has not been suggested that he is a patient in a nursing 
home.  Blindness is not demonstrated.  He is able to ambulate 
with the aid of a cane.  While he was said to be in need of 
help with shopping, cleaning and cooking his meals, this is 
not the type of attendance that needs to be demonstrated for 
entitlement to this benefit.  Moreover, the physical findings 
of slight weakness do not explain why such help is needed.  
The regulations require and inability to keep himself clean, 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances, an inability of claimant to feed 
himself, or an inability to attend to the wants of nature.  
The veteran was shown to need help with dressing, but the 
Board does not believe that this, in and of itself, 
sufficiently meets the criteria.  Although some of his 
movements are restricted, the evidence does not show that he 
is unable to perform the functions required in day-to-day 
living.  Under these circumstances, the need for the aid and 
attendance of another person has not been demonstrated.  

It is suggested that the veteran might have tumors, and he 
was asked to execute a release so that records could be 
requested from his non-VA physician.  He did not respond.  He 
was scheduled for another examination, to resolve the 
questions raised by earlier examinations, but he did not 
report.  Unfortunately, the veteran may be profoundly 
disabled, but the conditions described in the record do not 
support a conclusion to that effect.

A veteran of a period of war who is permanently and totally 
disabled and who is housebound is entitled to increased 
pension.  38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. § 3.351.  
Increased pension at the housebound rate may be paid if, in 
addition to having a single permanent disability rated as 100 
percent under the rating schedule, the veteran has a separate 
disability or disabilities independently ratable at 60 
percent or more, or he/she must be permanently housebound by 
reason of disability (meaning substantially confined to 
his/her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical area).  38 
U.S.C.A. §§ 1502, 1521; 38 C.F.R. § 3.351.

The record does not show that the veteran has a 100 percent 
disorder along with disabilities separately ratable as 60 
percent disabling.  Neither does the record show that the 
veteran is substantially confined to his dwelling.  
Therefore, entitlement to housebound benefits is not 
warranted.  


ORDER

Entitlement to special monthly pension on account of the need 
for the aid and attendance of another or being housebound is 
denied.  



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



